ORDER

PER CURIAM.
DJC/CMS Inc., d/b/a Suntrup Kia (Employer) appeals the decision of the Labor and Industrial Relations Commission of Missouri (Commission) awarding Eric Hartmann (Claimant) workers’ compensation benefits for injuries sustained when he slipped and fell on ice in Employer’s parking lot. Employer claims that the Commission erred in awarding benefits to Claimant because: (1) Claimant was not an employee at the time of his injury; and (2) Claimant’s injury was caused by a hazard or risk unrelated to his employment.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).